Citation Nr: 0108152	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000).


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had recognized service from March 1944 to June 
1945.  He died in August 1997, and the appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and January 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  Upon reviewing 
the record, the Board is of the opinion that further 
development is warranted.  Therefore, the disposition of the 
issues of entitlement to service connection for the cause of 
the veteran's death, and DIC benefits under the provisions of 
38 U.S.C.A. § 1318 will be held in abeyance pending further 
development by the RO, as requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, the veteran's service medical records are 
negative for findings of hypertension or a cerebrovascular 
accident.

A September 1949 rating decision granted service connection 
for residuals of a combat incurred gunshot wound of the right 
hand with amputation of the 4th and 5th metacarpal bones, and 
assigned a 40 percent disability evaluation.  That decision 
was based on service medical records showing that the veteran 
underwent an amputation of the 4th and 5th metacarpal bones of 
the right hand after sustaining a gunshot wound during 
service, and current findings on VA orthopedic examination in 
August 1949.  The veteran appealed this decision in August 
1950, and the RO assigned a 60 percent evaluation for his 
service-connected right hand disability later that month.

Based on a May 1953 report from Dr. L.G., a June 1953 rating 
decision continued the 60 percent evaluation of the veteran's 
service-connected residuals of a gunshot wound of the right 
hand.

Private medical records indicate that the veteran underwent 
an amputation of the proximal interphalangeal joint of the 
right middle finger in January 1955.  A February 1955 rating 
decision continued the 60 percent rating for residuals of a 
gunshot wound of the right hand, including amputation of the 
4th and 5th metacarpal bones and the distal 2/3 of the 3rd 
digit.  The RO confirmed this evaluation the following month.

The veteran filed a claim of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability (TDIU) in April 1955.  
Therein, he maintained that he was totally disabled as a 
result of his service-connected right hand disability, and 
explained that he was unable to continue his pre-service 
employment as a fisherman.  The RO denied this claim in May 
1955.

Based on findings from an August 1955 VA examination, a 
February 1956 Board decision continued the 60 percent rating 
assigned for the veteran's residuals of a gunshot wound of 
the right hand, and confirmed the denial of entitlement to 
TDIU.

A discharge summary indicates that the veteran was 
hospitalized from October to December 1959, for treatment of 
"chronic, recurrent pains of the right hand and forearm."  
A January 1960 rating decision continued the 60 percent 
evaluation of the veteran's service-connected right hand 
disability.

A December 1961 private hospital report notes that the 
veteran was admitted earlier that month for treatment of 
right hand numbness, and pain at the site of the right middle 
finger amputation.  The veteran underwent an amputation of 
the neck of the 3rd metacarpal of the right hand the 
following month.  Consequently, a February 1962 rating 
decision granted a temporary total rating due to 
hospitalization from December 1961, and the 60 percent 
evaluation of the veteran's right hand disability was 
continued from February 1962, based on a February 1962 
discharge summary.

The veteran sought to reopen his TDIU claim in March 1971.  
In a June 1971 Income-Net Worth and Employment Statement (VA 
Form 21-527), he indicated that he had never been employed, 
had not attempted to obtain employment, and was not currently 
working.  Consequently, a June 1971 rating decision denied 
the veteran's TDIU claim.

According to an October 1973 private medical report, the 
veteran was hospitalized from August to September 1973 for 
treatment of minimal pulmonary tuberculosis, chronic 
bronchitis, diabetes mellitus, hyperopia, presbyopia, a 
sebaceous cyst of the left middle finger, cervical 
osteoarthritis, and a sinus disorder.

The veteran submitted a VA Form 21-527 in October 1973, 
reiterating that he had never been employed, had not 
attempted to obtain employment, and was not currently 
working.  The RO continued the denial of TDIU later that 
month.

In May 1975 correspondence, the veteran reported that he 
attempted to return to his previous employment as a security 
guard and carpenter, but was "rejected" due to his 
"unfitness and disability."  The RO denied entitlement to 
TDIU the following month.

In a September 1977 VA Form 21-527, the veteran related that 
he had not sought employment "because of his disability."  
The RO denied the veteran's claim of entitlement to TDIU 
later that month.

According to an October 1979 VA Form 21-527, the veteran was 
employed as a fisherman prior to service, but did not seek 
employment following his discharge because of his 
"disability and limited education."  The RO denied 
entitlement to TDIU benefits in November 1979.

In September 1989, the veteran sought an increased rating for 
his service-connected residuals of a gunshot wound of the 
right hand.  In support of his claim, he submitted an October 
1989 report from Dr. G.L.  This record notes that the veteran 
underwent disarticulation of the 4th and 5th digits of his 
right hand after sustaining a gunshot wound in the 1940s, and 
indicates that a secondary infection led to disarticulation 
of the 3rd digit in the 1950s.  The RO denied the veteran's 
increased rating claim in February 1990.

The veteran again sought an increased rating for his service-
connected right hand disability in October 1992, and attached 
a private medical report in support of his claim.  The 
October 1992 record indicates that the veteran's right hand 
became "incapacitated" following the amputation of his 
right 3rd, 4th and 5th fingers.  Later that month, the RO 
continued the 60 percent evaluation for residuals of a 
gunshot wound of the right hand.

According to a private hospital report, the veteran was 
admitted in February1997 for treatment of chronic obstructive 
pulmonary disease secondary to pulmonary emphysema, minimal 
pulmonary tuberculosis, and arteriosclerotic heart disease.

A May 1997 discharge summary indicates that the veteran was 
hospitalized earlier that month for treatment of minimal 
pulmonary tuberculosis, chronic obstructive pulmonary disease 
secondary to pulmonary emphysema, arteriosclerotic heart 
disease, and conjunctivitis.

A death certificate discloses that the veteran died at age 83 
in August 1997, with the immediate cause of death listed as 
CVA due to hypertension.  At the time of the veteran's death, 
service connection was in effect for residuals of a gunshot 
wound of the right hand, including amputation of the 4th and 
5th metacarpal bones, amputation of the 3rd metacarpal neck, 
and limitation of motion of the index finger, evaluated as 60 
percent disabling.

In August 1997, the appellant filed a claim for service 
connection for the cause of the veteran's death, and 
entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.

In May 1998, the appellant submitted an April 1998 private 
hospital report in support of her claim.  This record notes 
that the veteran was semiconscious, dyspneic, and very 
restless when admitted in August 1997.  A physical 
examination revealed coarse, moist rales in both lung fields, 
and dilated pupils with no reaction to light.  Blood pressure 
was 196/130.  The veteran failed to respond to treatment.  He 
became cold and clammy, his pulse became "weak and 
impalpable," and his blood pressure dropped to 100/50.  He 
was discharged from the facility in August 1997, and died on 
his way home.

A June 1998 rating decision denied service connection for the 
cause of the veteran's death.  The appellant filed a notice 
of disagreement (NOD) with the decision in December 1998.  
The RO denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 in January 1999, and the 
appellant submitted a NOD with this decision the following 
month.  She filed a substantive appeal (Form 9) in June 1999, 
perfecting her appeal as to both issues.

The appellant submitted private hospital reports reflecting 
treatment for numerous disabilities from December 1955 to 
June 1989, in support of her claim.  These records show 
inpatient treatment for the veteran's service-connected 
residuals of a gunshot wound of the right hand from December 
1955 to March 1956, August 1956 to February 1957, in December 
1960, and from December 1961 to February 1962.

In August 1999, the RO continued the denial of service 
connection for the cause of the veteran's death, and 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

Under the provisions of the Veterans Claims Assistant Act of 
2000, it appears that the VA must obtain a medical opinion 
regarding the degree of medical probability that the cause of 
the veteran's death is related to service.  Consequently, the 
Board concludes that the current record is not sufficient to 
make a decision on the claim as there is no competent medical 
evidence to link the cause of the veteran's death to service, 
and the appellant's lay assertions of medical causation are 
not competent to establish a relationship between service and 
her husband's death.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to her claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify 
all sources of treatment for the veteran 
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
appellant, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  Following the above development, the 
RO should arrange for a VA physician to 
review the claims folder or the pertinent 
records contained therein, including the 
August 1997 death certificate, private 
hospital records, a copy of this remand, 
and any records or statements that have 
been recently received from the 
appellant.  The physician is requested to 
render an opinion regarding the 
probability that any disability incurred 
in or aggravated by service caused or 
contributed to death.  The report should 
reflect a review of the claims file and 
include a complete rationale for all 
opinions expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the appellant.  In 
addition, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, and DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  If 
the appellant's claim remains denied, she 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


